Title: From Alexander Hamilton to Henry Knox, 29 August 1793
From: Hamilton, Alexander
To: Knox, Henry



Treasury DepartmentAug 29. 1793
Sir

I have received a letter from the Comptroller of the Treasury of this date of which the inclosed is a copy. The practice therein mentioned, illustrated by the papers to which it refers, is directly in the face of law and instructions—absolutely inconsistent with order and due responsibility in the public expenditures—and consequently both inadmissible and inexcuseable.
I must therefore request of you Sir to require of Mr. Swan a full explanation of the reasons which could have led him to so great an irregularity and to interpose the most precise and peremptory directions to whomsoever it may concern to avoid a repetition of the like procedure and to conform to the plan which has been marked out. The Treasury cannot discharge the Pay Master from his responsibility for the money committed to him upon such a mode of disbursement. Nor can it continue to advance money for the pay of the troops under so improper an application of it.
If there be any of the details of the plan, which has been transmitted, difficult of execution, the difficulty ought to be clearly and particularly stated—when the representation will be duly considered and any alteration which shall appear necessary will be made. But instead of pursuing this course, there has been a total and unparalled disregard of law and instruction.
I have the honor to be very respectfully   Sir   Your most Obedt & humble servant

The Secretary at War

